MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                           FILED
regarded as precedent or cited before any                                  Dec 15 2017, 8:02 am

court except for the purpose of establishing                                    CLERK
the defense of res judicata, collateral                                     Indiana Supreme Court
                                                                               Court of Appeals
                                                                                 and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Michael R. Fisher                                       Curtis T. Hill, Jr.
Indianapolis, Indiana                                   Attorney General of Indiana

                                                        Henry A. Flores, Jr.
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Michael Williams,                                       December 15, 2017
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        49A02-1704-CR-842
        v.                                              Appeal from the Marion Superior
                                                        Court
State of Indiana,                                       The Honorable Grant Hawkins,
Appellee-Plaintiff.                                     Judge
                                                        Trial Court Cause No.
                                                        49G05-1601-MR-2851
                                                        49G05-1511-F3-40597



Barnes, Judge.




Court of Appeals of Indiana | Memorandum Decision 49A02-1704-CR-842| December 15, 2017              Page 1 of 8
                                            Case Summary
[1]   Michael Williams appeals his convictions for felony murder and Level 3 felony

      robbery. We affirm.


                                                     Issue
[2]   Williams raises one issue, which we restate as whether the evidence is sufficient

      to sustain his convictions.


                                                    Facts
[3]   On October 31, 2015, eighteen-year-old Raymond Alvarez and his sixteen-year-

      old girlfriend, N.B., stopped by Alvarez’s parents’ apartment in Indianapolis to

      pick up N.B.’s backpack. N.B. stayed in the car while Alvarez went inside. A

      vehicle parked next to Alvarez’s car, and Kevin Wilkerson got out of the

      passenger side of the vehicle and approached N.B. Williams was driving that

      vehicle. Wilkerson asked N.B. for a lighter, which she provided to him.

      Alvarez then returned, put N.B.’s backpack in the back seat of his vehicle, and

      started to back out.


[4]   Wilkerson made a motion to Alvarez that he needed a lighter again, and

      Alvarez started to pull back into the spot. Alvarez handed a lighter to

      Wilkerson, who turned his back to Alvarez and N.B. When Wilkerson turned

      back around, he had a gun in his hand. Wilkerson told Alvarez to empty his

      pockets, but Alvarez said he did not have anything. Wilkerson then demanded

      the backpack. Alvarez reached into the back seat to retrieve the backpack and

      placed it on his lap. Around this time, Williams said, “don’t do no stupid s***,
      Court of Appeals of Indiana | Memorandum Decision 49A02-1704-CR-842| December 15, 2017   Page 2 of 8
      bro.” Tr. Vol. II p. 43. N.B. was not sure if Williams was talking to Wilkerson

      or Alvarez. Wilkerson grabbed the backpack and threw it onto the passenger

      seat of Williams’s vehicle. N.B. saw the backpack, which was in the car with

      Williams, moving around, but she could not see Williams’s hands. Wilkerson

      then demanded again that Alvarez empty his pockets. Alvarez said again that

      he did not have any money but that he did have candy that his brother gave

      him. Wilkerson said, “You think this s*** is funny, you think this s*** is a

      game.” Id. at 47. Wilkerson then shot Alvarez, resulting in his death.

      Wilkerson jumped into the passenger seat, and Williams drove away quickly.


[5]   On November 15, 2015, at approximately 2:00 p.m., Williams entered a Family

      Dollar store in Lawrence.          Williams handed the manager a note demanding

      cash, and she asked him “if he really wanted to do this.” Id. at 136. Williams

      said, “maybe this will make you change your mind,” and he showed her

      something in his pocket that was black and had ridges on it. Id. The manager

      believed it was a gun. The manager and assistant manager then opened the safe

      and gave the money to Williams. During the incident, a customer approached

      the counter, and Williams and the other employees told her that the store was

      closed. The customer, Courtney Delaney, thought the interaction was strange.

      She left the store, drove across the street to a gas station, and called 911.


[6]   Williams left the store and got into the passenger side of a red vehicle driven by

      Wilkerson. Delaney gave a description of the vehicle to the 911 operator.

      Officers immediately found the vehicle and attempted to stop the vehicle, but

      the driver refused to stop. During the pursuit, the vehicle got a flat tire and

      Court of Appeals of Indiana | Memorandum Decision 49A02-1704-CR-842| December 15, 2017   Page 3 of 8
      stopped. The two men started running away on foot. Officers found two

      young children hiding in the backseat of the vehicle. During the foot chase of

      Williams, an officer saw him discard an item and keep running. A black

      firearm with ridges on the handle was later recovered from that location. When

      Williams was apprehended, he had the money from Family Dollar and the note

      he showed to the Family Dollar manager in his possession.


[7]   Testing on the firearm revealed that it was the same gun used to kill Alvarez.

      Williams’s DNA was found on the firearm’s magazine. Williams admitted to

      robbing the Family Dollar but denied that he had a weapon during the robbery.

      Williams also admitted that he was driving when Wilkerson shot Alvarez, but

      he denied knowing what Wilkerson was doing.


[8]   The State charged Williams with murder, felony murder, and Level 2 felony

      robbery for the incident involving Alvarez and N.B. and alleged that Williams

      was an habitual offender. Separately, the State charged Williams with Level 3

      felony robbery for the Family Dollar incident and again alleged that Williams

      was an habitual offender. Williams was tried for both cases at a bench trial in

      January 2017. With respect to the incident involving Alvarez and N.B., the

      trial court found Williams not guilty of murder but guilty of felony murder and

      Level 2 felony robbery. With respect to the Family Dollar incident, the trial

      court found Williams guilty of Level 3 felony robbery. Williams then pled

      guilty to being an habitual offender.




      Court of Appeals of Indiana | Memorandum Decision 49A02-1704-CR-842| December 15, 2017   Page 4 of 8
[9]    The trial court sentenced Williams to fifty-five years for felony murder

       enhanced by twenty years for his status as an habitual offender. The trial court

       sentenced Williams to twelve years for the Level 3 felony robbery conviction.

       The trial court did not sentence Williams for the Level 2 felony robbery count

       associated with Alvarez and N.B. or the second habitual offender allegation due

       to double jeopardy concerns. The trial court then ordered that the sentences

       run consecutively for an aggregate sentence of eighty-seven years. Williams

       now appeals.


                                                   Analysis
[10]   Williams challenges the sufficiency of the evidence to sustain his convictions.

       In reviewing the sufficiency of the evidence, we neither reweigh the evidence

       nor judge the credibility of witnesses. Willis v. State, 27 N.E.3d 1065, 1066 (Ind.

       2015). We only consider “the evidence supporting the judgment and any

       reasonable inferences that can be drawn from such evidence.” Id. A conviction

       will be affirmed if there is substantial evidence of probative value supporting

       each element of the offense such that a reasonable trier of fact could have found

       the defendant guilty beyond a reasonable doubt. Id. “‘It is the job of the fact-

       finder to determine whether the evidence in a particular case sufficiently proves

       each element of an offense, and we consider conflicting evidence most

       favorably to the trial court’s ruling.’” Id. at 1066-67 (quoting Wright v. State, 828
N.E.2d 904, 906 (Ind. 2005)).




       Court of Appeals of Indiana | Memorandum Decision 49A02-1704-CR-842| December 15, 2017   Page 5 of 8
[11]   Williams first argues that the evidence is insufficient to sustain his conviction

       for felony murder. Indiana Code Section 35-42-1-1(2) provides that a person

       who “kills another human being while committing or attempting to commit . . .

       robbery . . .” commits felony murder. Our supreme court has held that felony

       murder can be based on accomplice liability. Wieland v. State, 736 N.E.2d 1198,

       1202-03 (Ind. 2000). Indiana’s accomplice liability statute provides that a

       person “who knowingly or intentionally aids, induces, or causes another person

       to commit an offense commits that offense . . . .” Ind. Code § 35-41-2-4. We

       consider several factors to determine whether a defendant acted as an

       accomplice, including: “(1) presence at the scene of the crime; (2)

       companionship with another engaged in a crime; (3) failure to oppose the

       commission of the crime; and (4) the course of conduct before, during, and after

       the occurrence of the crime.” Wieland, 736 N.E.2d at 1202.


[12]   According to Williams, the evidence is insufficient to sustain his conviction

       because “there was no showing that he participated in, or was even aware of,

       the robbery of Raymond Alvarez . . . .” Appellant’s Br. p. 12. Williams

       contends that N.B. said in a deposition she did not see Williams with the

       backpack, that he did not participate in the robbery, and that his statement,

       “Don’t do no stupid s***, bro,” was directed at Wilkerson. Id. at 14.


[13]   The State presented evidence that Williams was driving Wilkerson on the night

       of Alvarez’s death. They parked next to Alvarez’s vehicle, and Wilkerson

       asked N.B. for a light, which she provided. They stayed next to the vehicle

       until Alvarez arrived, and Wilkerson again asked for a light. When Alvarez

       Court of Appeals of Indiana | Memorandum Decision 49A02-1704-CR-842| December 15, 2017   Page 6 of 8
       gave him a lighter, Wilkerson pulled a gun and demanded money. Wilkerson

       took N.B.’s backpack, and Williams said, “don’t do no stupid s***, bro.” Tr.

       Vol. II p. 43. N.B. was not sure if Williams was talking to Wilkerson or

       Alvarez. Wilkerson grabbed the backpack and threw it onto the passenger seat

       of Williams’s vehicle, and N.B. saw the backpack moving but could not see

       Williams’s hands. After Wilkerson shot Alvarez, he jumped into the passenger

       seat, and Williams drove away quickly.


[14]   Williams admits that he was present at the scene. His comments could have

       been interpreted as directing Alvarez to comply with Wilkerson’s demands.

       N.B. saw the backpack moving, and Williams was the only person in that

       vehicle. Further, after Wilkerson shot Alvarez, Williams helped him escape the

       area. The evidence demonstrated that Williams was a participant in the

       robbery, not a bystander. Williams’s argument is merely a request to reweigh

       the evidence, which we cannot do. We conclude that the evidence is sufficient

       to sustain his conviction for felony murder.


[15]   As for the Level 3 felony robbery conviction associated with the Family Dollar

       incident, Williams argues that we should reduce his conviction to a Level 5

       felony. Indiana Code Section 35-42-5-1 provides that a person “who knowingly

       or intentionally takes property from another person . . . (1) by using or

       threatening the use of force on any person; or (2) by putting any person in fear;

       commits robbery, a Level 5 felony.” The offense is a Level 3 felony if it is

       committed while armed with a deadly weapon. Ind. Code § 35-42-5-1. The

       State alleged that Williams committed the robbery while armed with a deadly

       Court of Appeals of Indiana | Memorandum Decision 49A02-1704-CR-842| December 15, 2017   Page 7 of 8
       weapon. Williams does not dispute that he committed the robbery; rather, he

       argues that the evidence was insufficient to show that he was armed with a

       deadly weapon at the time.


[16]   The State presented evidence that, during the robbery, Williams showed the

       manager something in his pocket that was black and had ridges on it. The

       manager believed it was a gun. During the foot pursuit, an officer saw

       Williams discard something, and a black firearm with ridges on the handle was

       discovered at that location. Williams’s DNA was found on the firearm’s

       magazine. Williams’s argument is again merely a request to reweigh the

       evidence, which we cannot do. The evidence is sufficient to show that

       Williams was armed with a deadly weapon during the robbery.


                                                Conclusion
[17]   The evidence is sufficient to sustain Williams’s convictions for felony murder

       and Level 3 felony robbery. We affirm.


[18]   Affirmed.


       May, J., and Bradford, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 49A02-1704-CR-842| December 15, 2017   Page 8 of 8